Per Curiam:

The court below sustained.a demurrer to plaintiff’s evidence, and the ruling is assigned as error. There is no statement in the case-made showing that it contains all the evidence. At the beginning of the trial the record recites “and thereupon the plaintiff offered the following testimony.” There are no words expressive of continuity between the testimony of the several witnesses. At the close of the evidence appear the words “plaintiff rests.” The case-made also shows that a written personal-property statement was admitted in evidence and marked “Exhibit A,” which is omitted from the record.
The proceedings in error must be dismissed on the authority of Smith v. Alexander, 67 Kan. 862, 74 Pac. 240. See, also, Wertz v. Albrecht, 58 id. 576, 50 Pac. 500; Eddy v. Weaver, 37 id. 540, 15 Pac. 492.
The proceedings in error will be dismissed.